In a proceeding pursuant to CPLR article 78 to review a determination of Edward Flynn, Chief of Police of the Village of Mamaroneck Police Department, suspending the petitioner from his employment as a police officer, Edward Flynn and the Village of Mamaroneck appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Westchester County (Smith, J.), dated April 27, 2006, which, inter alia, granted that branch of the petitioner’s motion which was to enforce a decision, order, and judgment of the same court entered December 22, 2004, directing them to hold a hearing to determine the petitioner’s eligibility for benefits under General Municipal Law § 207-c.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The parties conceded at oral argument that the hearing that is the subject of this appeal has been conducted. Spolzino, J.P., Dillon, Angiolillo and Dickerson, JJ., concur.